DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-23, received 12/10/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4/4/2022, and the election without traverse of Species IIB in the reply filed on 5/23/2022 is acknowledged.
Claims 3-10, 12-18, 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one non-nonelected Group and/or Species, there being no allowable generic or linking claim. Elections were made without traverse in the replies filed on 4/4/2022 and 5/23/2022.
Information Disclosure Statement
The Examiner would like to note that the Information Disclosure Statement (IDS) submission(s) (see attachments) are extremely long, citing hundreds if not thousands of references for consideration.  The Examiner has considered the references that are not crossed through as part of the Information Disclosure Statement(s), but has found many to be of no particular relevance.  If Applicant is aware of pertinent material in the references, it should be stated in a response to this Office action.  Applicant is reminded of MPEP § 2004, paragraph 13: 
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant' s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ' d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

	Moreover, an IDS should comply with 37 CFR 1.56 (b) which states that “information is material to patentability which is not cumulative to information already of record or being made of record in the application …”.  The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner. For instance, at least one of the IDS documents submitted on 8/3/2022 appears to be largely a cumulative list of the IDS documents submitted on 4/12/2022.
Examiner further notes that numerous cited references appear to have little or no relevance at all to the claimed invention, many of which do not even mention waveguide, displays, gratings, or multiplexing. For example, to list just a small few, it is not clear to the Examiner how a safety device for gas lamps (Huttenlocher, US 1043938 A, IDS dated 3/19/2020), how a heater for use in the manufacture of plastics filaments (Johne et al., US 3741716, IDS dated 3/19/2020), how a set of tiles for covering a surface (Penrose, US 4133152, IDS dated 3/19/2020), or an apparatus for reducing low frequency noise in DC biased squids (Simmonds et al., US 43689612, IDS dated 3/19/2020) are materially pertinent to the claimed invention of a waveguide display including multiple input gratings, multiple fold gratings, and multiple multiplexed output gratings, wherein beam expansion is provided in orthogonal first and second directions. Additionally, at least some cited references appear to be entire copies of text books without any reference to which portions are of particular relevance to the claimed invention, and at least one citation appears to be a barely legible scanned page from Webster’s Dictionary without any reference to which word is of particular relevance to the claimed invention.
At least one information disclosure statement filed 3/19/2020,  fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the documents are illegible.  Therefore, they have been placed in the application file, but the crossed-through information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The Information Disclosure Statement(s) (IDS) filed on 3/19/2020, 4/12/2022 and 8/3/2022 were considered.
Specification
The abstract of the disclosure is objected to because it is longer than 150 words and contains legal phraseology “comprises” and “comprising”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 19 and 23 are objected to because of the following informalities:
on line 10 of claim 19, “beam-expanding” should be changed to “beam expanding” to match the other instances in the claim, or vice versa the instances of “beam expanding” should be changed to “beam-expanding”;
on lines 14 and 16 of claim 19, “extracting from waveguide” is not grammatically correct and should be corrected;
on line 3 of claim 23, “first and second multiplexed are” should be changed to “first and second multiplexed gratings are”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the output grating” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites an output coupler comprising multiplexed first and second gratings. Therefore, for the purpose of this examination “the output grating” in claim 11 has been interpreted as “the output coupler” referenced in claim 1. However, it is noted that in claim 1 each of the “first multiplexed grating” and the “second multiplexed grating” of the output coupler are already recited to provide “beam expansion orthogonal to said first beam expansion”, and therefore are interpreted to necessarily already “provide pupil expansion in a second direction that is different from the first direction” that is recited in claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovich et al., International Publication Number WO 2017/162999 A1, of record (hereafter Popovich).
Regarding claim 20, Popovich discloses a waveguide display (see at least figures 13, 14 and 19; page 7, line 19 through page 8, line 2; and page 14, lines 17-18), comprising:
a waveguide supporting a single grating layer (see at least figures 13-14, waveguide 230/231 wherein input grating 233, output grating 234 and fold gratings 235 are formed in the waveguide in a single layer);
a source of image-modulated light optically coupled to the waveguide (see at least figure 13, light source 232; page 7, line 19 through page 8, line 2; page 14, lines 17-18; and page 28, line 21 through page 29, line 23);
a first input coupler for directing a first spectral band of light from the source into a first waveguide pupil (see at least figures 13-14, elements 233, and one of 237 and 238, figure 19, step 2023; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
a second input coupler for directing a second spectral band of light from the source into a second waveguide pupil (see at least figures 13-14, elements 233, and another of 237 and 238, figure 19, step 2024; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
first and second fold gratings for diffracting the first and second spectral bands respectively (see at least figures 13-14, elements 235 and 236, figure 19, steps 2025 and 2026; page 22, line 21 through page 23, line 23; and page 27, lines 1-19); and
an output coupler comprising multiplexed first and second gratings for diffracting the first and second bands respectively out of the waveguide (see at least figures 13-14, elements 234, 239 and 240, figure 19, steps 2027 and 2028; page 22, line 21 through page 23, line 23; and page 27, lines 1-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al., International Publication Number WO 2017/162999 A1, of record (hereafter Popovich).
Regarding claim 19, Popovich discloses a method of displaying a color image comprising the steps of (see at least figures 13, 14 and 19, as well as page 7, line 19 through page 8, line 2; page 14, lines 17-18; page 22, line 21 through page 23, line 23; and page 27, lines 1-19):
providing a waveguide supporting a single grating layer (see at least figures 13-14, waveguide 230/231 wherein input grating 233, output grating 234 and fold gratings 235 are formed in the waveguide in a single layer; figure 19, step 2021; and page 27, lines 1-19), a source of light (see at least figure 13, light source 232; figure 19, step 2022; and page 27, lines 1-19), a first input coupler (see at least figure 13, elements 233, and one of 237 and 238; figure 19, step 2023; and page 27, lines 1-19), a second input coupler (see at least figure 13, elements 233, and another of 237 and 238; figure 19, step 2024; and page 27, lines 1-19), an output coupler comprising multiplexed first and second gratings (see at least figure 13, elements 234, 239 and 240; figure 19, steps 2027-2028; and page 27, lines 1-19), a first fold grating (see at least figure 13, element 235 or 236; figure 19, step 2025; and page 27, lines 1-19), and a second fold grating (see at least figure 13, the other of element 235 or 236; figure 19, step 2026; and page 27, lines 1-19);
directing a first spectral band from the source into a first waveguide pupil via the first input coupler (see at least figure 13, elements 232, 233 and 237; figure 19, steps 2021-2023; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
directing a second spectral band from the source into a second waveguide pupil via the second input coupler (see at least figure 13, elements 232, 233 and 238; figure 19, steps 2021-2022 and 2024; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
beam expanding the first spectral band light and redirecting it onto the output coupler by means of the first fold grating (see at least figure 13, elements 235 and 239; figure 19, step 2025; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
beam expanding the second spectral band light and redirecting it onto the output coupler by means of the second fold grating (see at least figure 13, elements 236 and 240; figure 19, step 2026; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
extracting from the waveguide the first spectral band light by means of the first multiplexed grating (see at least figure 13, element 239; figure 19, step 2027; page 22, line 21 through page 23, line 23; and page 27, lines 1-19); and
extracting from the waveguide the second spectral band light by means of the second multiplexed grating (see at least figure 13, element 240; figure 19, step 2028; page 22, line 21 through page 23, line 23; and page 27, lines 1-19).
Popovich does not explicitly disclose, with respect to the embodiment(s) set forth in figures 13, 14 and 19, that the first and second multiplexed gratings of the output coupler perform beam expansion.
However, Popovich further teaches that the multiplexed output gratings may additionally perform beam expansion (see at least page 15, lines 7-12; page 30, lines 20; page 31, line 22 through page 32, line 3; and page 32, line 18 through page 33, line 11).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the embodiment of the method set forth by figures 13, 14 and 19 of Popovich to include the further teachings of Popovich so that the first and second multiplexed gratings of the output coupler also perform beam expansion, for the purpose of achieving the predictable result of providing pupil expansion in both a first and second direction (e.g. horizontal and vertical directions), for each of the first and second spectral bands, while having a reasonable expectation for success (Popovich, page 32, line 18 through page 33, line 11).  

Claims 1-2, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al., International Publication Number WO 2017/162999 A1, of record (hereafter Popovich) in view of Vallius et al., U.S. Patent Application Publication Number 2018/0203230 A1 (hereafter Vallius).
Regarding claims 1 and 11, Popovich discloses a waveguide display (see at least figures 13, 14 and 19; page 7, line 19 through page 8, line 2; and page 14, lines 17-18), comprising:
a waveguide supporting a single grating layer having a general light propagation direction (see at least figures 13-14, waveguide 230/231 wherein input grating 233, output grating 234 and fold gratings 235 are formed in the waveguide in a single layer, and input light 1030 propagates in a general light propagation direction toward output light 1033);
a source of data-modulated light optically coupled to said waveguide (see at least figure 13, light source 232; page 7, line 19 through page 8, line 2; page 14, lines 17-18; and page 28, line 21 through page 29, line 23);
a first input coupler for directing a first spectral band of light from said source into a first waveguide pupil (see at least figures 13-14, elements 233, and one of 237 and 238, figure 19, step 2023; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
a second input coupler for directing a second spectral band of light from said source into a second waveguide pupil (see at least figures 13-14, elements 233, and another of 237 and 238, figure 19, step 2024; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
an output coupler comprising multiplexed first and second gratings (see at least figures 13-14, elements 234, 239 and 240, figure 19, steps 2027 and 2028; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
a first fold grating for directing said first spectral band along a first path from said first pupil to said output coupler and providing a first beam expansion (see at least figure 13, elements 235 and 239; figure 19, step 2025; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
at least a second fold grating for directing said second spectral band along a second path from said second pupil to said output coupler and providing a first beam expansion (see at least figure 13, elements 236 and 240; figure 19, step 2026; page 22, line 21 through page 23, line 23; and page 27, lines 1-19);
said first multiplexed grating directing said first spectral band out of said waveguide in a first direction (see at least figure 13, element 239; figure 19, step 2027; page 22, line 21 through page 23, line 23; and page 27, lines 1-19); and
said second multiplexed grating directing said second spectral band out of said waveguide in said first direction (see at least figure 13, element 240; figure 19, step 2028; page 22, line 21 through page 23, line 23; and page 27, lines 1-19).
Popovich does not explicitly disclose, with respect to the embodiment(s) set forth in figures 13, 14 and 19, that the first and second multiplexed gratings of the output coupler perform beam expansion orthogonal to said first beam expansion.
However, Popovich further teaches that the multiplexed output gratings may additionally perform beam expansion (see at least page 15, lines 7-12; page 30, lines 20; page 31, line 22 through page 32, line 3; and page 32, line 18 through page 33, line 11).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the embodiment of the method set forth by figures 13, 14 and 19 of Popovich to include the further teachings of Popovich so that the first and second multiplexed gratings of the output coupler also perform beam expansion, for the purpose of achieving the predictable result of providing pupil expansion in both a first and second direction, for each of the first and second spectral bands, while having a reasonable expectation for success (Popovich, page 32, line 18 through page 33, line 11). 
Popovich further implies, but does not explicitly state, that the beam expansion performed by the multiplexed first and second output gratings is in a direction orthogonal to the beam expansion of the first and second fold gratings (Popovich, page 32, line 18 through page 33, line 11).
However, Vallius clearly teaches a waveguide display including at least one input coupler/grating (see at least element 112 or 1012; paras [0026]-[0027], [0034], [0090]-[0091]), at least one fold grating (see at least element 114, 1014a or 1014b; paras [0029], [0034], [0089]-[0091]), and at least one output coupler/grating (see at least element 116 or 1016; paras [0026]-[0027], [0034], [0090]-[0091]), wherein the input, fold and output gratings are in a single waveguide grating layer (paras. [0032]-[0033]), and wherein the beam expansion performed by the at least one fold grating is in a horizontal or vertical direction (paras [0029], [0091]), and the expansion performed by the at least one output coupler/grating is in the other of the horizontal or vertical direction (paras [0029], [0091]), wherein it is understood in the art that the horizontal and vertical directions are orthogonal to one another.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the embodiment of the method set forth by figures 13, 14 and 19 of Popovich to include the further teachings of Popovich, and the teachings of Vallius, so that said first and second multiplexed gratings direct said first and second spectral bands out of said waveguide in a first direction with beam expansion orthogonal to said first beam expansion, for the purpose of achieving the predictable result of providing pupil expansion in both first and second orthogonal directions, for each of the first and second spectral bands, while having a reasonable expectation for success (Popovich, page 32, line 18 through page 33, line 11; and paras [0029], [0091] of Vallius). 
Regarding claim 2, Popovich in view of Vallius discloses the limitations of claim 1, and that said first and second input couplers each comprise at least one of a prism and a grating (see at least figures 13-14, elements 233, 237 and 238, figure 19, step 2023-2024; page 22, line 21 through page 23, line 23; and page 27, lines 1-19 of Popovich).
Regarding claim 23, Popovich in view of Vallius discloses the limitations of claim 1, and that the first and second input couplers each comprise at least one grating (see at least figures 13-14, elements 233, 237 and 238, figure 19, step 2023-2024; page 22, line 21 through page 23, line 23; and page 27, lines 1-19 of Popovich), wherein the at least one grating of each of the first and second input couplers, the fold gratings and the first and second multiplexed gratings are disposed in a single grating layer (see at least Popovich figures 13-14, waveguide 230/231 wherein input grating 233, output grating 234 and fold gratings 235 are formed in the waveguide in a single layer; paragraphs [0032]-[0033] of Vallius; and the combination set forth above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/21/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872